 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaestro Cafe Associates, Ltd. and Local 6, Hotel,Restaurant and Club Employees & BartendersUnion, AFL-CIO. Case 2-CA-1850530 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 September 1983 Administrative LawJudge Eleanor MacDonald issued the attached de-cision. The General Counsel filed exceptions and asupporting brief, and the Respondent filed cross-ex-ceptions and a reply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, ' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, MaestroCafe Associates, Ltd., New York, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.'The General Counsel and the Respondent have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing the findings.2 We adopt the judge's conclusion that the Respondent violated Sec.8(aXl) of the Act by setting up a discriminatory and overly broad rulebased on its warning to an employee that it was illegal to talk about theUnion at work. However, in finding the rule overly broad we do notrely, as did the judge, on T.R. W. Division, 257 NLRB 442 (1981), whichwas overruled in Our Way, Inc., 268 NLRB 394 (1983). Rather, we con-clude that the Respondent's rule was overly broad because it appeared toinclude a ban on discussing the Union on the employees' own time innonpublic areas of the restaurant. See Marriott Corp., 223 NLRB 978(1976).DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge.This case was tried in New York, New York, on January26, 27, and 28 and March 2 and 3, 1983. The complaintdated February 10, 1982, alleges that Respondent, in vio-lation of Section 8(a)(1) and (3) of the Act, interrogatedits employees, created an impression of surveillance, di-rected its employees to cease discussing the Union,threatened its employees, and discharged its employee270 NLRB No. 15Joanne Pilliteri because she supported the Union. Re-spondent denies the material allegations of the Com-plaint.On the entire record, including my observation of thedemeanor of the witnesses, and after due considerationsof the briefs filed by the parties in May 1983, I make thefollowingFINDINGS OF FACTI. JURISDICTIONRespondent, a New York limited partnership locatedin New York City, operates a public restaurant and an-nually derives gross revenues in excess of $500,000 andpurchases goods and materials valued in excess of$50,000 indirectly in interstate commerce. Respondentadmits and I find that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.'11. THE ALLEGED UNFAIR LABOR PRACTICESThe following are supervisors and agents of Respond-ent:2Emanuel (Manny)KatzMorty KatzEvelyn WingJohn TreeGeneral ManagerManager-OwnerAssistant ManagerNight and Bar ManagerThe evidence shows that the Union commenced orga-nizing Respondent's employees in October 1981, andfiled a petition with the Board on November 3, 1981.The election was held on January 13, 1982.The restaurant, located near Lincoln Center in NewYork City, was open 7 days per week from 12 noon untilabout 1 a.m. The restaurant employed about 62 employ-ees including 35 waiters, waitresses, and busboys, and 4hosts were supposed to supervise the waiting staff, ensur-ing that they were neatly dressed, that they coveredtheir stations and were prompt. One host, LawrenceWatson, was given the duty of making up the schedulefor the waiting staff; he also interviewed job applicantsand recommended the hiring of employees. Hosts couldnot send employees home if business was slow, onlyfloor managers could do that.3The waiters, waitresses,and busboys were generally part-time employees; manyof them were aspiring actors, dancers, and designers pur-suing studies in their respective fields.Because of the fact that the waiters and waitressesoften had commitments to their studies or other activi-ties, they were permitted to obtain substitutes to covertheir shifts. Each week, a schedule of shift and station as-signments would be posted. This schedule had blanks forthe listing of substitutes.I On June 24, 1982, Respondent sold its interest in the restaurant.'This decision will refer to Emanuel Katz as Katz; where Morty Katzis referred to, his full name will be indicated.I Floor managers were Emanuel Katz (the general manager), EvelynWing, and John Tree.106 MAESTRO CAFE ASSOCIATESKatz testified that, if a waiter or waitress wanted timeoff from a scheduled shift, he or she was responsible forobtaining a substitute and indicating the identity of thesubstitute on the schedule. If the substitute did not showup for work, the employee whose shift it was would beheld ultimately responsible. This rule applied even if anemployee could not work due to illness. According toKatz, the penalty for failing to arrange coverage forone's own shift was discharge. He testified that, whenemployees were hired, he informed them of this rule andadvised them to take a list of all the other employeeshome so that they could arrange coverage if it becamenecessary. Katz stated that he may have excused a failureto cover one's shift once or twice in 2 years if it weredue to a death in the family or in case of illness if theemployee called him and he could assess the situation.sKatz testified, and the record shows, that differentrules applied to cooks who were full-time professionals.It was hard to find a good cook, and rules governing ex-cusable absences as well as other conditions of emloy-ment were different for kitchen employees and weremore lenient than the rules governing the waiting staff.Every night before the dinner hour, Wing or Katzconducted a meeting to inform the waiters and waitressesof the evening's specials and other matters and, every 2months or so, Katz conducted a staff meeting.A. The October 1981 Staff MeetingJoanne Pillitteri, a waitress at the Maestro since itsopening in 1980, testified that in October 1981 she at-tended a staff meeting where management discussed thespeed of service, menus, and the like. After about 1-1/2hours, Pillitteri stated, she raised her hand and com-plained about various things: There was poor communi-cation between the staff and management, rules were un-clear, there was a lot of tension, it was difficult to getfood out of the kitchen quickly, employee meals were in-adequate, holidays were not allotted on the basis of se-niority, and the locker room was dirty and unheated. Ac-cording to Pillitteri, Katz asked her why she remained atthe Maestro if she had all these complaints and Pillitterisaid that she liked the place and "enjoyed management"socially and had strong friendships with her coworkers.She also told Katz that she had worked in union andnonunion "houses" and that he did not give his own em-ployees enough credit although some of them were farbetter than some career waiters she had worked with.Pillitteri estimated that she spoke for about 20 minutes.Another waitress, Janet Pennybacker, then raised herhand, agreed that the Maestro was a nice place to workand said that she had also worked as a union memberand that Respondent's employees were a "very compe-tent crew." After the meeting Katz pointed at Pillitteriand, smilingly, said, "alright for you, I'll get you forthis." Pillitteri testified that she believed and still doesbelieve that Katz was making a joke.Based on the testimony of all the witnesses, I find thatPillitteri's description of the meeting was essentially cor-rect. All of the other witnesses generally corroborated* This testimony was contradicted by other evidence as will be seenbelow.Pillitteri's account, agreeing that she spoke for 10 to 15minutes and raised a number of complaints. It also ap-pears that other employees spoke after Pillitteri and thatthey generally supported her comments. Katz comment-ed that the staff should discuss these problems with himand said employees should seek him out.One week to the day of the staff meeting, on aWednesday, Pennybacker phoned Pillitteri at home andinformed her, in case she did not know what was goingon, that people had been signing pledges for the Union.Pennybacker asked Pillitteri to sign a card and, on Octo-ber 28, Pennybacker gave her a card at another restau-rant. Pillitteri took it to work with her and signed it onthe loading dock.6The exact date of the staff meeting was not establishedat the trial herein. I find that it occurred in early to mid-October 1981.B. Events of October 30, 1981On October 30, 1981, Western Union telephoned therestaurant and read a nightwire from the Union inform-ing Respondent that the Union represented a majority ofits employees and requesting negotiations. Katz testifiedthat this was the first he had heard about a union andthat he was "shocked by it."Pillitteri testified that on Friday, October 30, at around8 or 8:15 p.m. Katz asked her to come over to a tablewhere he was seated with Morty Katz. Waitress MaryLee Stevens was also asked to come over, and Penny-backer was standing at the table. Morty Katz asked Pen-nybacker if she had joined the Union and she said, "youcan't ask me that, stop harassing me." Then Morty Katzasked Pillitteri if she had signed for the Union, and shesaid, "No." After this, Pillitteri heard Morty Katz askMary Lee Stevens the same question. Stevens replied,"you can't ask me that." Pillitteri saw Katz call otherwaitresses over to the table during the evening. Accord-ing to Pillitteri, before this conversation she was "veryfriendly" with Manny Katz, having dinner with him oc-casionally and visiting his summer home. Pillittericlaimed that, after this conversation, Katz did not speakto her again. She was sure that Katz' attitude did notchange after the October staff meeting-it changed afterthe October 30 telegram.Cynthia Reed, a waitress at the Maestro, testified that,on the night the telegram was received, Manny andMorty Katz called her over to a table and asked her ifshe had signed a petition or a card for the Union. Shesaid "yes" and then they sent her back to work.6Waitress Mary Lee Stevens testified that on the nightof the telegram, about 7:30 or 8 o'clock, Manny Katzcalled her over to a table in the dining room and askedher if she had signed a petition or card from the Union.7She said she did not know. He asked again and she re-peated the same answer. Then he asked "Cindy" if shehad signed and she said, "yes." Then Katz asked Stevensagain. When she said she did not know, Morty Katz said,The card is dated 10-29-S1.I find that Reed was a reliable witness and I credit her testimony.Stevens was a frank witness who made an effort to recall accuratelyand answer questions helpfully. I credit her testimony.107 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"It's obvious that she signed." Stevens was sure Mannyand not Morty interrogated her.Katz denied questioning any of his employees. MortyKatz did not testify in the instant proceeding.It is evident that the three waitresses disagree some-what as to what occurred when they were called over.Pillitteri testified that Morty Katz questioned her, Penny-backer, and Stevens.8Stevens testified that Manny Katzasked questions of her and of Reed. Reed stated thatboth Manny and Morty Katz questioned her. Pillittericlaims that Stevens replied "you can't ask me that,"while Stevens herself testified that she said "no." BothReed and Stevens stated that Reed admitted signing acard for the Union. While the testimony disagrees in theabove-mentioned respects, I am convinced that the inter-rogations did indeed take place." I find that both Mannyand Morty Katz were seated at a table and called thewaitresses over to ask them if they had signed for theUnion. It is not significant that over a year later the wit-nesses could not recall which of the two men asked ques-tions or precisely what answers were given. Further, Ifind it significant that Morty Katz did not appear at thetrial to deny the allegations against him.These interrogations, conducted by the two most im-portant figures in Respondent's management, were de-signed to elicit specific information about the allegianceand activities of each waitress questioned and reasonablytended to interfere with the rights of employees underthe Act. I find that Respondent violated Section 8(aXl)of the Act by interrogating Pillitteri, Stevens, and Reed.C. Alleged Threats to Deborah BurmanDeborah Burman, a waitress at the Maestro, testifiedthat in early January 1982 Katz spoke to her as she wasleaving the Maestro. Burman testified:[Katz said] if the union was to come in ...wewould have all of our benefits taken away, meaningwe would have to work a full time schedule, 5 daysa week. We wouldn't be able to leave at eighto'clock without working a full shift, a full eighthours. We wouldn't be able to have substitutes. Hesaid the Union would be to the disadvantage ofmost of the people who worked there since most ofthe people were actresses and actors, they needed aday off here and there. That it would work to theirdisadvantage. That the union was only for profes-sional waiters and waitresses. I told him I had notdecided if I was for the union or against it. I hadnot taken a position either way, and he said, well,fine, I just want you to know what's really going tohappen when they come in here.Two days later, Katz called her into the office and toldher that he was disappointed in her because he had heardthat she repeated the comments which he had made inconfidence. Then Katz reiterated that the Union wouldtake away all the benefits and that she would not lasts Pennybacker did not testify in this proceeding.g I find that Pillitteri did not recall this incident as accurately as didStevens and Reed. As will be discussed below, Pillitteri was not always areliable witness.under those conditions. Katz said he would use the em-ployees' flexible schedules as a negotiation tactic and thatthey would all have to work a full schedule. Katz saidhe was disappointed in Pillitteri and other employees.On cross-examination, Burman recalled that Katz saidhe did not know if she supported the Union and that hewanted her to hear the other side of the story. Katz saidall benefits are negotiable and he would use beneits suchas scheduling as a negotiating tactic. Katz said the Unionwould impose uniform regulations and as a result the em-ployees would lose benefits by having to work full-timeschedules. The Union would make the employees worklunches and keep a full-time schedule as part of its"package" which would be presented during negotia-tions. Katz said under the Union the more senior em-ployees would pick their shifts but that all employeesmight be forced to work lunches.Katz recalled speaking to Burman a week or twobefore the election. He told her "since she and I wereagain friendly" that he wanted to discuss the pros andcons of the Union with her. Burman was in law school.He told her the Union was for people who could nottake care of themselves. If the Union came in, she mightlose whatever gains she had made because "everythingwould start from zero and we would negotiate." If unionseniority was a part of a new scheduling policy, the lesssenior staff would have to work lunches and would getfewer tips. This would lead to greater turnover andsenior staff might have to work days too. He did not tellBurman she would have to work a fixed schedule. Hecalled her in several days later to complain that she haddistorted his words in relating them to other employees.He had never told her that all her benefits would betaken away.All of Burman's testimony taken together, as modifiedby her cross-examination, shows that Katz told her thatschedules would be negotiated by the Union and Re-spondent and that they would be part of the tactics usedby each side. Further, he told her that the Union, beingan organization for professionals, would seek to impose auniform work schedule and that this would result in lessflexibility for the aspiring actors on the staff. Katz didnot tell Burman that Respondent would unilaterally de-prive employees of the benefits of its present flexiblescheduling. Instead, he predicted that the Union wouldseek uniformity and seniority in scheduling and that thiswould be to the disadvantage of the present staff. Katz'statements adequately informed Burman that schedulingwould be part of the negotiations and I can find no im-plied threat that Respondent would rescind its employ-ees' benefits if the Union came in. Thus I do not findthat Katz' statements to Burman violated Section 8(a)(l)of the Act. Wed-Tex of Headland, 236 NLRB 1001, 1004(1978); Ludwig Motor Corp., 222 NLRB 635, 636 (1976).D. Alleged Interrogation of Arlene MonahanOn the Saturday afternoon after the union telegramwas read to the Maestro management, Assistant ManagerEvelyn Wing asked waitress Arlene Monahan if sheknew anything about the telegram. Monahan said noth-108 MAESTRO CAFE ASSOCIATESing, and Wing asked if she had signed a card. Wing alsoasked whether the waitresses had been talking about theUnion but Monahan did not answer.Wing did not testify in the trial and the testimony isthus unrefuted.I find that Respondent violated Section 8(aXl) of theAct by interrogating Arlene Monahan. Wing was an im-portant managerial figure at the Maestro and she askedfor specific information about certain protected activities.Her questions would reasonably tend to interfere withemployees' rights under the Act.E. Alleged Warning to Mary Lee StevensMary Lee Stevens testified that about a week beforethe election she was talking to another waitress in thedining room when Manny Katz called her over to thebar and asked her if she was talking about the Union.Stevens shrugged and Katz then said it was illegal to talkabout the Union at work. Stevens acknowledged that theMaestro had a rule against waiters and waitresses con-gregating on the dining room floor and talking. Katz tes-tified about this rule and acknowledged its enforcement,but denied applying it only to union talk or mentioningthe Union to Stevens. Many of the witnesses testifiedabout this rule; it seems clear that the Maestro made con-stant efforts to keep members of the waiting staff at theirown stations even if they were not particularly busy.Employees were often told to "break it up" when theystood talking during working hours, but management'sefforts were not consistently successful. Further, a con-versation might be tolerated if it involved only two em-ployees and not a group. While there is nothing unlawfulabout a no-talking rule, if Katz did tell Stevens or implyto her that she could not talk to a fellow employee be-cause she was discussing the Union, such a statementwould be unlawful. I credit Stevens' version of this inci-dent,'°and I find that Respondent violated Section8(aXl) of the Act in that Katz interrogated Stevensabout her conversation and in that Katz warned her thatit was illegal to talk about the Union at work. The warn-ing not to discuss the Union set up a discriminatory no-solicitation rule and an overly broad rule as well. SeeT.R. W. Bearings, 257 NLRB 442 (1981).F. Discharge of PillitteriPillitteri testified that, some weeks before Christmas1981, she posted a notice requesting substitutions for theevening of December 24, 1981; however, no one volun-teered to work her shift. Pillitteri stated that she toldJohn Tree several times that she had obtained no substi-tute but that she could not be there because she wasgoing to church and going to see her father. She men-tioned the subject on December 23 after Tree said,"We'll see you tomorrow," and Tree then replied,"Okay, okay, have a nice Christmas, love to yourfather."" On another occasion, before Thanksgiving,'O As stated above, I found Stevens to be a credible witness. I do notbelieve Katz had a specific recollection of the incident in question.I Pillitteri's testimony on this point was shifting, evasive, and unclear.It is not clear to me that Pillitteri actually remembered the events towhich she was testifying.Pillitteri had asked Tree what he thought would happenif she did not work on Christmas Eve and he said that hedid not know. Then Tree said, "You know how Mannyfeels about family, we protect family." On December 23,Pillitteri spoke to Hostess Barbara Maxon about her di-lemma informing her that she was going to midnightMass with her father. Pillitteri told Maxon she wouldcall in the next evening.On December 24, Pillitteri testified, she called theMaestro between 4:30 and 5 p.m. and spoke to host Law-rence Watson. Katz was not available. Pillitteri toldWatson that she would not lie and say she was sick, thatno one had offered to substitute for her, that she believedthe Maestro would not be very busy that night and that"I feel it's my obligation to go home, go to church, andsee my father." Watson asked if she was sure she wantedto do that and then wished her a good Christmas. Pillit-teri was discharged by a telegram dated December 28,1981, which stated that "contrary to company policy,you did not report for work as scheduled on December24, 1981, or obtain a replacement." On December 28, shecalled Tree to ask about her discharge. Tree did notknow anything about it. He said he had heard Katz saythat "they wouldn't let the whole thing just go by andthey were talking about suspension." Tree then askedPillitteri who started the Union and whether she thoughther discharge had anything to do with that meeting.Tree told her that business had been slow Christmas Eveand that the Maestro had closed at 10:30 p.m. Pillitteridid not ask him to intercede for her.On cross-examination, Pillitteri testified that she hadposted her notice requesting a substitute before the staffmeeting in October. However, from that time untilChristmas Eve she did not ask Katz for permission to beabsent. She stated that the drive to her father's housewas about I hour and 10 minutes. On December 24, herbrother's car was not working and he was trying to renta car; as it happened, she went neither to her father's norto Mass. She did not consider taking the train to her fa-ther's.Pillitteri acknowledged being told that her shift washer own responsibility, but she denied ever hearing thatshe could be discharged for failing to cover her shift.She thought she might be reprimanded or suspended formissing a shift. She testified that she anticipated a slownight at the Maestro. She knew if it was slow, she wouldbe allowed to leave early, and if she had been released at10 p.m. she could have gone to mass.In 1980, Pillitteri had spoken to Katz about drawingup a seniority list for the purpose of choosing shifts anddays off. The two discussed the subject several times in1980 and 1981. Seniority was an important issue to Pillit-teri and she mentioned it at the October staff meeting.She also mentioned it to John Tree who was sympatheticto many of her complaints. Pillitteri denied tellingMaxon or Tree that she felt that she would have the dayoff on Christmas Eve 1981.12Ls Pillitteri was a difficult witness to cross-examine. She tried to avoidanswering counsel's questions and constantly tried to change the importof the questions. She often testified about union matters when the ques-Continued109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWatson testified that he was on duty as host on De-cember 24, 1981. Pillitteri was scheduled to report forwork at 5 p.m. At 4:50 p.m. Pillitteri called him and in-formed him that she would not be working that evening.Pillitteri said she had spoken to Barbara and had posteda substitution sheet which nobody had filled in. She said,"I have been invited out to my father's house for theholiday, and, fuck it, I am going to go. And If Mannywants to fire me, that's fine." Pillitteri went on to saythat she had seniority and that management should coverher shift. Then Watson wished her a happy holiday andthey hung up. About 7:45 p.m., Watson informed Katzabout this conversation and, at the latter's request, putthe substance of the conversation in writing.Watson testified that, if a waiter or waitress could notreport for work, he or she was required to notify thehost or to find a replacement. If this requirement was notfulfilled, the employee would be terminated. Watson saidthat, in extreme emergencies, management had excused awaiter from covering an assigned shift. As an example ofan employee who was discharged for missing a shift,Watson cited the case of Eileen Corrado who did notwork two consecutive shifts sometime prior to Pillitteri'sdischarge. She was discharged for this according toWatson. Watson believed that if Pillitteri had called andhad given a plausible excuse for her absence she wouldnot have been fired.Eileen Corrado testified on the General Counsel's re-buttal. She was employed from June 1980 to July 19,1981, as a waitress. She testified that once in winter 1981and again in April 1981 she did not cover a shift but thatshe was not disciplined in any way. Watson dischargedher in July 1981, after the two had an argument overcocktails in another restaurant. Katz told her that hewould not rescind the discharge because he had givenWatson authority to fire employees and he did not wantto undercut his authority. This testimony was not deniedand I credit it.Watson was a confused witness who gave inconsistentand shifting testimony on a number of topics such as thescope of his authority at the Maestro and the circum-stances of Corrado's discharge. Further, Corrado credi-bly testified that she was not fired for missing a shift, asWatson maintained, but because she had an argumentwith Watson. Thus, I do not find that Watson is a credi-ble witness.Host Barbara Maxon testified that, on December 23,she asked Pillitteri what her plans were for the holidays.Pillitteri said she was staying in the city but would notbe at the Maestro. She told Maxon she had spoken toLawrence Watson and that she had been similarly absentlast year at Christmas. Pillitteri said that she had enoughseniority for management to cover her shift, and that shewould "wait and see if she had a job when she cameback or not." Maxon did not approve Pillitteri's plans.tions directed to her were on other subjects, giving the impression thatshe was determined at all costs to mention the Union repeatedly in hertestimony. Pillitteri pretended not to understand some questions so thatshe could avoid answering them and she fenced with counsel constantly.Her testimony was characterized by numerous shifts and changes. As aresult, I hesitate to rely on her testimony and I find that her credibility isnot very strong.On December 24, Maxon told Katz about her conversa-tion with Pillitteri and he asked her to put it in writing.Maxon left the Maestro in August 1982, and was livingand working in California at the time of the trial. Shetestified that, while she was working at the Maestro, shecleaned Katz' house on her days off. A careful readingof her testimony shows that the waitress was well pre-pared by counsel. However, I cannot find any groundsto discredit Maxon as the General Counsel would haveme do, and I have decided to credit Maxon's testimony.Katz testified that he decided to discharge Pillitteriafter consulting with counsel. He fired her because shedid not come to work and issued a challenge, "I dareyou to fire me." Both Maxon and Watson related theirconversations with Pillitteri to Katz and after speakingwith counsel, Katz decided to terminate Pillitteri. Coun-sel helped him formulate the discharge telegram.Katz did not wait to investigate Pillitteri's absencebefore terminating her because there was no honest mis-take or misunderstanding involved. She had made an an-noucement before hand, "Manny can go ahead and fireme if he wants." When Katz had first heard about theUnion he had consulted labor counsel and he had beenadvised to document everything that happened at theMaestro. Once the Union came in all the rules changed.He had to send telegrams and the "family" disintegrated.Pillitteri had issued a direct challenge to him and she hadnot talked to him about her desire to be absent before thenight of December 24 so that he was put on notice of it.Katz recalled that Pillitteri spoke at the October staffmeeting and that she complained about communicationsbreaking down: She no longer felt comfortable, the placewas like a prison camp with no more comraderie. Shealso alluded to a food problem, but Katz thought hermain complaint was about a breakdown in communica-tions. Katz recalled that she got support in her state-ments from her fellow workers. Katz said he would liketo talk to her later about her complaints and he alsoasked why she stayed if it was as bad as all that. Katzclaimed that she was not angered by the criticisms ex-pressed by Pillitteri and others at the October staff meet-ing nor did he connect these criticisms with the Union'sorganizing effort until he met with counsel, about a weekafter receiving the Union's telegram. In response to myquestion about the October staff meeting, Katz said thathe felt Pillitteri's comments were relevant and that "shewas right on target." He thought there was somethingwrong with the Maestro.Katz often heard at the Maestro that employees werehaving a union meeting before the election. He receivedhis information from Watson, Tree, and the kitchen help.He generally heard nothing about what occurred at thesemeetings but once he was told that Burman had talkedabout him. He was not told who attended the meetingsand, except for Richie Goode in the kitchen, he did notknow who had distributed the union cards. Katz oncesaw a whole group leave Stevens' apartment after aunion meeting. By then, he had surmised who was forthe Union. Katz never thought Pillitteri was strong forthe Union.110 MAESTRO CAFE ASSOCIATESA number of witnesses testified about the union cam-paign at the Maestro.'s When asked to name the mostactive union supporters at the restaurant, including thosewho solicited authorization cards and spoke out at meet-ings, the witnesses named Stacy Liddell, Marian McDon-ald, Arlene Monahan, Mary Lee Stevens, Janet Penny-backer, and Helaine Koffler. None of the witnessesnamed Pillitteri; indeed, the General Counsel does notcontend that she was in the forefront of the organization-al campaign. Further, many of the witnesses called byboth the General Counsel and Respondent agreed that,by the end of the campaign, it was generally knownwhich employees were strong supporters of the Unionand active in its behalf. The employees did not try tohide their allegiance once the Union made its demand forrecognition; Mary Lee Stevens who lived next door tothe Maestro held several union meetings in her apart-ment. At least one such meeting ended right before thedinner shift and all the employees walked out of Stevens'house together in full view of Katz who observed themfrom his post inside the restaurant.Pillitteri testified that the policy of Respondent wasthat, if an employee wanted to miss a scheduled shift, heor she had to cover the shift. Pillitteri said there weretimes when she could not come in when she spoke tomanagement and was released from duty. On one occa-sion when she was sick with a high fever, she calledTree and told him she would not come in because shewas very sick and he excused her. During the same ill-ness, Katz released her from duty one night even thoughshe had not obtained a substitute. Several other times, ac-cording to Pillitteri, various emergencies had preventedher from working and she had been excused when shetelephoned the Maestro and explained that she would beunable to work. The testimony of other witnesses ac-cords with Pillitteri's summary of Respondent's policyon covering missed shifts.14Thus, I find that, contraryto Katz' testimony, employees who missed shifts withoutobtaining substitutes were excused in exigent circum-stances or if they had telephoned the Maestro before theshift and had been excused by one of the managers.'8Other witnesses, for example McDonald, stated that theyhad apologized to Katz and had been warned when ascheduled shift was inadvertently not covered by a sub-stitute.I also find that the waiting staff knew that it was im-portant not to miss a scheduled shift and that it was nec-essary to obtain a substitute. Arlene Monahan, a witnesscalled by the General Counsel, testified that she hadbeen told by managenent that an employee who did nott The witnesses whose testimony I rely on in this connection areMarian McDonald, Helaine Komer, Richard Goode, and Mary Lee Ste-vens.'4 Among the witnesses whose testimony I credit in this regard areBurman, Stevens, Reed, Koffler, and McDonald." I also find inaccurate, and thus do not credit, the testimony of Katzand Watson that a number of employees were discharged for failing toappear for a shift without having obtained a substitute. Many of the em-ployees named in this connection were short-term employees and Re-spondent could not furnish any details as to their termination nor could itestablish exact dates of hire and discharge for the employees. Moreover,quite detailed testimony as to the discharge of Corrado was shown to beinaccurate.cover a shift could be discharged. Pillitteri tried forweeks to find a substitute for December 24. Other wit-nesses, for example McDonald, stated that they hadapologized to Katz and had been warned when a sched-uled shift was inadvertently not covered by a substitute.The General Counsel, conceding that Pillitteri was nota leading activist, does not contend that she was dis-charged for any organizing activities. However, the Gen-eral Counsel urges that, because Pillitteri made a speechat the October staff meeting about poor working condi-tions and because Katz received a demand from theUnion a week or two after the speech, Katz must haveconnected the two events and concluded that Pillitteriwas involved in bringing the Union to the restaurant.Thus, when Katz discharged Pillitteri at the end of De-cember, according to the General Counsel, his motivewas that she had engaged in concerted activity and shewas connected somehow to the union campaign. 'In reaching a decision whether Pillitteri was dis-charged for her protected activities, I have been awareof the difficulties posed by the fact that the testimony ofthe major witnesses was not very reliable. After weigh-ing all the testimony and evidence, and considering theprobabilities, I have concluded that the General Counselhas not shown a connection between Pillitteri's com-ments at the October staff meeting and her discharge formissing a scheduled shift on Christmas Eve later thatyear. Pillitteri herself testified that Katz remained friend-ly in his attitude toward her and the other employeesafter the staff meeting; his attitude became formal andwithdrawn after the Union's telegram a week later. Allthe witnesses agree that Pillitteri was not known as astrong union supporter. Other employees who were veryactive in soliciting support for the Union were not dis-charged or disciplined in any way. Approximately 10weeks elapsed between Pillitteri's speech and her dis-charge, long enough for Katz to realize that Pillitteriwas not the cause of the Union's presence at the Maestroand long enough for any resentment he may have felt ather remarks to be subsumed in whatever feelings he hadabout the union effort in general. Moreover, even if Iwere to find that Katz discharged Pillitteri in part be-cause of her protected activity, I would also find that thedischarge would have taken place in any event, even inthe absence of such activity. ? Pillitteri decided to absentherself from work on Christmas Eve 1981, in violation ofa well-established policy requiring her to obtain a substi-tute. She knew that she was treading dangerous groundyet she told Maxon that management should cover hershift and that she would see if her job still existed whenshe came back. Pillitteri also called Watson and told himthat, although she was not sick and had no other excuse,she was not coming in. The evidence shows that Mae-'G Citing Superior Mkiro Film Systems, 201 NLRB 556, 562 (1973);System Analyzer Corp., 171 NLRB 45, 50 (1968).1" NLRB v. Transportation Management Corp., 103 S.Ct. 2469. (1983).Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir. 1981),cert. denied 455 U.S. 989 (1982).'s I credited only so much of Watson's testimony as agrees with Pillit-teri's version of the events.111 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstro employees were excused from missing shifts in caseof illness or other situations where the absence was notwillful. Here the absence was both premeditated andwillful, and I believe Katz would have fired Pillitterieven if there had been no union campaign.G. Alleged Statements by John TreeAfter the first union meeting at Stevens' house in earlyNovember, according to Pillitteri, Tree said to her, "So,you people think you're all being so smart, don't you,about this union thing? ...you should know there's aspy in your ranks because Manny knew all about thatmeeting you had today." Tree said Katz had asked himwhy he had not informed management about the meet-ing. One week later, Tree told Pillitteri that the headbusboy was being paid to spy on the Union. Later, Treetold Pillitteri, "We all know that you and Janet startedthe union." Pillitteri testified that she was friendly withTree and saw him socially with his girlfriend. She oftenwas a guest in his apartment.On cross-examination, Pillitteri gave a totally differentversion of these conversations; she quoted Tree as sayingthat Katz was paranoid and believed that Tree was talk-ing union with the waitresses. Tree told Pillitteri thatspying was unfair and that she should not have to lookover her shoulder. Pillitteri never discussed the unionmeetings with Tree. However, before the authorizationcards were signed, Pillitteri voiced complaints about theMaestro to Tree and Tree mentioned that he had workedat union establishments and that unions could providebenefits to workers.Richard Goode, a chef at the Maestro until June 1982,testified that he knew Tree socially. They partied togeth-er. They went out together before and after the unioncampaign, as did many other staff members. Tree oftensided with the employees in discussing management poli-cies. Tree sent Goode drinks while he was working inthe kitchen even though this was forbidden by manage-ment, and he got Goode his next job after the latter leftthe Maestro. I do not find that Pillitteri's testimonyabout Tree's alleged statements is reliable. Not only didPillitteri contradict herself in giving this testimony, butshe was extremely reluctant to answer counsel's ques-tions on cross-examination and gave the impression ofgiving answers based on a whim and not on her recollec-tion. As a result, I do not find that Tree made the state-ments attributed to him by Pillitteri.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Actwhen it coercively interrogated its employees.4. Respondent violated Section 8(a)(1) of the Actwhen it warned its employees not to discuss the Union atwork.5. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.6. No other violations of the Act were committed.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceasetherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Respondent, havingsold its business, should be ordered to mail notices tothose employees who were employed at the time theunfair labor practices found herein were committed.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended 9ORDERThe Respondent, Maestro Cafe Associates, Ltd., NewYork, New York, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Coercively interrogating employees about theirunion activities.(b) Warning employees not to discuss the Union atwork.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Mail to the last known address of each employee ofthe Maestro Cafe employed during the months of Octo-ber, November, and December 1981 and January 1982copies of the attached notice marked "Appendix."20Copies of the notice, on forms provided by the RegionalDirector for Region 2, after being signed by Respond-ent's authorized representative, shall be mailed to the em-ployees above described immediately upon receipt there-of. Proof of such mailings, with the names and addressesof the persons to whom the notices were mailed, and thedate of such mailings, shall be furnished to the RegionalDirector for Region 2 within 5 days after such noticesare mailed.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS ALSO ORDERD that the complaint be dismissed in-sofar as it alleges violations of the Act not specificallyfound."' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.'o If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."112 MAESTRO CAFE ASSOCIATESAPPENDIXNOTnCE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT question our employees concerningtheir union activities.WE WILL NOT warn our employees not to discuss theUnion at work.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed by the Act.MAESTRO CAFE ASSOCIATES, LTD.113